 

Exhibit 10.67

 

I#: 2014083632 BK: 18349     PG: 942, 03/25/2014 at 04:49 PM, RECORDING 3 PAGES
$27.00    KEN BURKE, CLERK OF COURT AND COMPTROLLER PINELLAS COUNTY, FL BY
DEPUTY CLERK: CLKDUlO

 

THIS DOCUMENT WAS PREPARED BY

AND AFTER RECORDING RETURN TO:

 

Stephen F. Katz, Esq.

Greenberg Traurig, P.A.

40 l East Las Olas Boulevard

Suite 2000

Fort Lauderdale, Florida 33301

 

ASSIGNMENT OF MORTGAGE

 

FOR VALUE RECEIVED, BANK OF AMERICA, N.A., a national banking association
("Assignor"), the legal owner and holder of a loan (the "Loan") which is (i)
evidenced by that certain Promissory Note dated September 28, 2012 in the
original principal amount of $34,000,000.00, executed by WATERTON LANSBROOK
VENTURE, L.L.C., a Delaware limited liability company ("Borrower"), in favor of
Assignor (the "Note") and (ii) secured by that certain Mortgage, ·Assignment of
Rents, Security Agreement and Fixture Filing from Borrower recorded in Official
Records Book 17747, Page 111, as modified by that certain Amendment to Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing, Notice of Future
Advance and Spreader Agreement recorded in Official Records Book 18055, Page 262
and by that certain Second Amendment to Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing, Notice of Future Advance and Spreader Agreement
recorded in Official Records Book 18275, Page 1005, all of the public records of
Pinellas County, Florida (collectively, the "Mortgage") relating to certain real
property more particularly described in the Mortgage, having contemporaneously
endorsed over to GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
("Assignee"), the Note, for a good and valuable consideration paid to Assignor,
the receipt and sufficiency of which is hereby acknowledged, has BARGAINED,
SOLD, ASSIGNED, CONVEYED AND DELIVERED and by these presents does hereby
BARGAIN, SELL, ASSIGN, CONVEY AND DELIVER UNTO ASSIGNEE, without recourse or
warranty, except as set forth below, all of Assignor's right, title and interest
in and to the Note and the Mortgage.

 

Assignor hereby represents and warrants that it is now the sole legal owner and
holder of the Note, the Mortgage and the debt secured thereby, and has the
right, power and authority to make the within assignment; and that it has not
executed any prior assignment or pledge of the Note, the Mortgage or the debt
secured thereby and the outstanding principal balance of the Note as of the date
hereof is $25,885,543. 15. In all other respects, this Assignment of Mortgage is
made without recourse, representation or warranty.

 

This Assignment shall inure to the benefit of Assignee and Assignee's heirs,
legal representatives, successor and assigns.

 

This Assignment of Mortgage shall be governed by the laws of the State of
Florida.

 

 

 

 

IN WITNESS WHEREOF, Assignor has caused this Assignment of Mortgage to be
executed by its proper officer as of the 21st of March, 2014.

 

SIGNED, SEALED AND DELIVERED ASSIGNOR: IN THE PRESENCE OF:     BANK OF AMERICA,
N.A., a National   Banking Association

 

/s/ Cindy Ryan       Print Name: Cindy Ryan   By: /s/ Jared Rothgeb       Name:
Jared Rothgeb       Title: Vice President



/s/ Keegan Koch     Print Name: Keegan Koch   Address:     135 S. LaSalle St.
Ste. 630     Chicago, IL 60603      

 

STATE OF ILLINOIS )   )ss: COUNTY OF COOK )

 

The foregoing instrument was acknowledged before me this 21st day of March, 2014
by Jared Rothgeb as Vice President of Bank of America, N.A. a National Banking
Association on behalf of said entity. He/she personally appeared before me, is
personally known to me or produced an Illinois Driver’s License as
identification.

 

  Notary: /s/ Lisa Colbert       [NOTARIAL SEAL] Print Name: Lisa Colbert      
  Notary Public, State of Illinois         My Commission Expires: December 7,
2015

 

“OFFICIAL SEAL”   LISA A. COLBERT   Notary Public State of Illinois   My
Commission Expires December 07, 2015  

 

 

 

 

ALLONGE

 

Allonge attached to Promissory Note dated September 28, 2012 in the original
principal amount of $34,000,000.00, executed by WATERTON LANSBROOK VENTURE,
L.L.C., a Delaware limited liability company, payable to the order of BANK OF
AMERICA, N.A., a national banking association.

 

Pay to the order of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, without recourse, warranty or representation (except as set forth
in that certain Assignment of Mortgage dated of even date herewith made by Bank
of America, N.A. in favor of General Electric Capital Corporation).

 

  BANK OF AMERICA, N.A., a national banking association         By: /s/ Jared
Rothgeb     Name: Jared Rothgeb     Title: Vice President

 

Dated: March 21, 2014

 

 

